Case 2:20-cv-10584-DSF-RAO Document 9 Filed 12/10/20 Page 1 of 1 Page ID #:111




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    KRISTI HARRISON LIGHTFOOT, CV 20-10584 DSF (RAOx)
           Plaintiff,
                               Order to Show Cause re Remand
                   v.          for Lack of Subject Matter
                               Jurisdiction
    COMPASSUS OP OF
    CALIFORNIA LLC,
           Defendant.



       Defendant removed this case to this Court on the basis of diversity
    jurisdiction. However, the citizenship of one or more parties is not
    properly pleaded. See Johnson v. Columbia Props. Anchorage, LP, 437
    F.3d 894, 899 (9th Cir. 2006) (limited liability company is a citizen of
    the states of which each of its members is a citizen). Defendant
    correctly stated the rule and traced ownership of Defendant back
    through several layers of LLCs but then strangely stopped at FC
    Compassus, LLC without identifying the member(s) of that LLC or
    their citizenship(s).

       Therefore, Defendant is ordered to file an amended notice of removal
    no later than December 31, 2020, correcting the jurisdictional
    allegations. Failure to allege subject matter jurisdiction adequately
    will result in the case being remanded.

       IT IS SO ORDERED.



    Date: December 10, 2020             ___________________________
                                        Dale S. Fischer
                                        United States District Judge
